Title: From George Washington to John Beale Bordley, 17 August 1788
From: Washington, George
To: Bordley, John Beale



Sir,
Mount Vernon Augt 17th 1788.

The letter with which you honord me, dated the 31st Ult.; together with the Wheat, Barley and Madder came safe to hand. For your kindness in presenting them, I pray you to accept my best acknowlegments and thanks.
Agriculture being my favourite amusement I am always pleased with communications that relate to it. To these the great improvemts in Husbandry, of late years, in England, may be attributed; and to a liberal communication of experiments must this Country be indebted for those profitable courses of crops which are best adapted to our climate—our soil—and our circumstances. Experiments must be made—and the practice (of such of them as are useful) must be introduced by Gentlemen who have leisure and abilities to devise and wherewithal to hazard something. The common farmer will not depart from the old road ’till the new one is made so plain and easy that he is sure it cannot be mistaken, and that it will lead him directly to his object. It is right perhaps it shd be so—for new ways are thorny and require time for amelioration.
No Wheat that has ever yet fallen under my observation exceeds the White which some years ago I cultivated extensively; but which, from inattention during my absence from home of almost nine years has got so mixed or degenerated as scarcely to retain any of its original characteristic properties. But if the march of the Hessian Fly, southerly, cannot be arrested; and Colo. Morgans experiments are corroborated by others of equal skill and attention, this White Wheat must yield the palm to the

yellow bearded, which alone, it seems, is able to resist the depredations of that destructive insect. This makes your present of it to me more valuable. It shall be cultivated with care.
The Cape Wheat I have cultivated three years successively. The frost of the last, almost destroyed it. In neither, did it produce a full grain, though a large one. I have just harvested a little of two sorts of wheat sent me by Arthur Young Esquire of England; one of which he says is called the Harrison Wheat and is in high estimation in that Country—the other is a large white wheat to which I do not recollect his having given a name. The seed being injured in its passage came up badly, & with difficulty was preserved from Weeds &ca—No conclusive opinion therefore can be formed of either from the trial of this year; but should any thing indicate a superior quality in them next, I will reserve some of the Seed for you.
That the system (if it deserves the appellation of one) of Corn, Wheat, Lay; has been injurious, and if continued would prove ruinous to our lands, I believe no one who has attended to the ravages which has been produced by it in our fields, is at a loss to decide. But with deference let me ask if the substitute you propose is the best that can be devised? Wheat follows Corn: here are not only two corn crops, but those of the most exhausting nature following each other without the intervention of a restorative; when, by the approved courses now practiced in England, Grain and (what are called) fallow Crops, succeed each other alternately. Though I am not strongly attached to a particular course (being open to conviction) yet, that which has obtained most in my mind, & which I have been endeavouring (for it is not easy to go fully into any system that produces a material change, at once) to carry into execution, is the following; which for the better understanding of it, shall have dates to the growth of the respective Crops.
By the usual mode (it is scarcely necessary to observe) we have three fields—viz.—one in Corn—one in Wheat—and one in Lay. By my plan these three fields are divided into Six. In 1788 for instance, one of them (say no. 1) is planted with Corn 8 feet by 2, single stalks; with Irish Potatoes or Carrots, or partly both between. That Corn planted in this manner will yield as much to the Acre as in any other—That the quantity of Potatoes will

at least quadruple the quantity of Corn—and that the Potatoes do not exhaust the soil—are facts well established in my mind. In April 1789 it is sown with Buck Wheat for manure, which is plowed in before Harvest when the Seed begins to ripen and there is a sufficiency of it to seed the ground a second time. In July it is again plowed in; which gives two dressings to the land at the expence of a bushl of B[uck] Wheat and the plowings which would otherwise be essential for a summer fallow. In August, after the putrifaction & fermentation is over, Wheat is sown, & in 1790 harvested. In 1791 the best, and earliest kind of Indian Pease are sown broadcast, to be mowed when generally ripe Since the adoptn of this course & progress that has been made to carry it into effect, I have had too much cause to be convinced, that Pease harvested in this manr is a considerable exhauster of the Soil. I have some thoughts therefore of substituting a medley—of Pease—Buck Wheat for seed, Turnips, Pompions &ca in such parts of the field as best suit them—they will be useful—and serve as preparations. In 1792 Spring Barley or Oats, or equal quantities of each, will be sown with red clover; the latter to be fed with light Stock the first year after harvest. In 1793, the field remains in Clover for Hay, or grazing according to circumstances—And in 1794 comes into Corn again, and goes on as before. It may be remarked here—as an objection to this system—that Wheat, in the best farming Counties in England follows the Clover Lay—Is sown on a single ploughing—and has been found profitable from practice: My reasons for departing from that mode are—1. our ploughing is not equal to theirs, of course the clover is not so well buried, nor the ensuing crop (of Wheat) so free from grass as theirs. and 2. If we sow Wheat at an early and proper period, we loose a valuable part of the Clover crop. Whereas the ground for Corn need not be broken till the season for grazing is over, and the Beasts in their stalls. By the tillage too which the Corn Crop ought to receiv⟨e⟩; followed by Buck Wheat twice ploughed in, Weeds and grass, one would think, must be entirely subdued.
To contrast the probable yield of this system with the old course of Corn, Wheat & Lay, suppose a farm of 300 acres of arable Land.


Old System
100 Ac[re]s of Corn—12½ bushels is	1250	@ 3/	£187.10.
100 do Wheat—6	600	5/	150
100 do Pasture
337.10
In favr of the New	116. 5
453.15.0
New System
50 acs Corn @ 12½ is	625	@ 3/	£ 93.15
Potatoes betwn the Corn Rows, will quadruple the quanty of Corn; but allowing for Seed, accidts &ca only dble, that gives 1250 bushl @ 1/	}	62.10
50 acs. Wheat @ 9 bl is	450	5/	112.10
50 do Barley 10	500	3/6	87.10
50 do Pease 4	200	3/6	35.
50 do Clover Hay 25 Tons	50/	62.10.0
50 do Pasture
£453.15.0

In the above statement, as much I conceive is allowed to the old, and taken from the New System, as can be done with justice. The Pastures of the latter will be fine, and improving—Those of the former, bad—declining—and running into gullies.
The Land-machine spoken of by you for sowing clover seed, I have wished to see, but never yet have seen one; but I cannot conceive that by this, or any other contrivance, a bushel of Clover seed can be made to subserve 20 acrs of Land without a considerable mixture of other grass Seeds; which would, in a manner, be wasted in so short a Lay as is proposed by either of our systems.
I have been informed that you have in possession one of Winlaws machines for threshing Wheat: Pray how do you approve of it on trial? Many of these newly invented things meet the approbation of the moment, but will not stand the test of constant use, or the usage of common labourers. I have requested Mr Young, if this machine has supported its reputation either in his opinion (if he has attended to the use of it) or in the judgment of those on whom he can confide, to send me one. I wish, notwithstanding,

to receive your acct of it. With sentiments of esteem & regd I have the honor—to be—Sir Yr Most Obedt and Most Hble Servt

Go: Washington

